TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00207-CR
NO. 03-08-00603-CR


Jonathan Senovio Aguilar, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. CR-06-354, HONORABLE GARY L. STEEL, JUDGE PRESIDING


O R D E R

		Jonathan Senovio Aguilar appeals from his conviction for aggravated assault with a
deadly weapon.  His previous appeal was dismissed for want of jurisdiction because his notice of
appeal was untimely filed.  Aguilar v. State, No. 03-07-00207-CR (Tex. App.--Austin May 8, 2007, 
no pet.).  Thereafter, the Texas Court of Criminal Appeals granted appellant's application to
pursue an out-of-time appeal.  Ex parte Aguilar, No. AP-75,974 (Tex. Crim. App. Aug. 20, 2008). 
He filed a new notice of appeal arising from the same trial court cause underlying appellate
cause number 03-07-00207-CR, thereby initiating appellate cause number 03-08-00603-CR.
		The district clerk of Hays County has requested that this Court's clerk transfer
the clerk's record filed appellate cause number 03-07-00207-CR to appellate cause number 03-08-00603-CR, to be supplemented by additional documents deemed necessary and designated by the
parties.  We approve this request.
		The clerk's record filed in appellate cause number 03-07-00207-CR will be
transferred to appellate cause number 03-08-00603-CR.  The parties may designate additional items
that should be included in the record.
		Ordered November 21, 2008.

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Do Not Publish